Deen, Presiding Judge.
1. On appeal from an award of the State Board of Workers’ Compensation the presumptions are in favor of its accuracy and it will be affirmed when sustained by any evidence. Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408 (224 SE2d 65) (1977).
2. The administrative law judge found that the employee sustained a work-related injury on a given date when, after bending to lift a heavy load, she could not straighten up and screamed with pain. Medical attention disclosed that she suffered from two spinal defects: a benign tumor, not job-related, and a herniated disc at another location. The tumor was removed, the result of this surgery being a disability of approximately one year which is not compensable. Nothing was done about the disc prior to the hearing, and the award leaves the issue open, finding only that the claimant had proved also a job-related injury but no resulting disability at that time.
The award was affirmed by the full board and the superior court.

Judgment affirmed.


Smith and Banke, JJ., concur.